Citation Nr: 0901448	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty during World War II, from 
April 1943 to April 1946.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's pulmonary fibrosis was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to asbestos exposure during service.


CONCLUSION OF LAW

Pulmonary fibrosis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in May and June 2004, both prior to initially 
adjudicating his claim in the September 2004 rating decision 
on appeal.  The letters informed him of the evidence required 
to substantiate his claim, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Neither letter addressed the potential downstream disability-
rating and effective-date elements if the claim is ultimately 
granted, as required in Dingess, supra.  But this is 
nonprejudicial, i.e., harmless error because the 
preponderance of the evidence is against the underlying claim 
for service connection for pulmonary fibrosis.  So any 
question as to the appropriate downstream disability rating 
or effective date to be assigned is ultimately moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102 (2008).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all post-service 
treatment records that he and his representative cited as 
relevant.  Unfortunately, the veteran's service treatment 
records (STRs) are unavailable - except for the report of a 
discharge physical dated in April 1946.  The RO made numerous 
attempts to obtain these missing records from the National 
Personnel Records Center (NPRC), a military records 
repository, as well as from the veteran personally.  So the 
RO properly searched alternative sources in an attempt to 
assist him in proving his claim.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service treatment records are presumed destroyed 
includes the obligation to search for alternative medical 
records).

The Board also finds that a VA medical opinion is not 
required to determine whether the veteran's pulmonary 
fibrosis is related to his military service, including the 
result of exposure to asbestos in the military, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  McLendon states 
that VA must provide a medical examination in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, despite the fact that most of the veteran's 
service treatment records are missing, the report of his 
military discharge physical examination is available for 
consideration, and it notes that his lungs were normal.  
Also, there is no medical evidence of respiratory problems 
until 2003, over 57 years after his active duty military 
service ended, and no suggestion by a medical professional 
that his pulmonary fibrosis may be attributable to his 
military service - including to exposure to asbestos during 
his service.  So the second and third prongs of the McLendon 
test are not met.  Instead, there are only the veteran's 
unsubstantiated lay allegations that his pulmonary fibrosis 
is due to in-service asbestos exposure.  But his lay 
allegations, alone, are insufficient to trigger VA's duty to 
assist by providing an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.



II.  Merits of the Claim

Private treatment records show the veteran was first 
diagnosed with pulmonary fibrosis in 2003.  He claims this 
condition is service connected as it developed as a result of 
his having been exposed to asbestos while working in the sub-
basement of a department store in London while on active duty 
in the military.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 
2000).

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post- service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case at hand, the record shows the RO complied with 
these procedures.  The RO sent the veteran a letter in June 
2004 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist him in developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).



As already conceded, the veteran has been diagnosed with 
pulmonary fibrosis (initially in 2003), so there is no 
disputing he has this alleged condition.  Thus, the 
determinative issue is whether this condition is attributable 
to his military service - and, in particular, to exposure to 
asbestos while in service, as opposed to during the many 
years since his discharge.  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The veteran's service personnel records show his military 
occupational specialty (MOS) was an administrative clerk, 
which involved typing and filing regulations, payrolls, 
morning reports, special orders, etc.  This type of work, 
however, is not generally associated with asbestos exposure.  
In this regard, occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
See M21-1, Part VI, 7.21.

Aside from his MOS that, again, did not involve exposure to 
asbestos, the report of the veteran's separation physical 
examination in April 1946 notes that his lungs were normal on 
clinical evaluation.  Thus, his service personnel and 
treatment records provide evidence against his claim - 
although, as mentioned, the inherent nature of asbestos-
related disease is such that the residual disability may not 
actually manifest until many years after the fact because of 
the accepted latency.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  



But even acknowledging this accepted latency period in this 
instance, medical records developed after service also 
provide evidence against the claim.  These records, as 
mentioned, show an approximate 57-year lapse between the 
conclusion of the veteran's period of military service in 
1946 and the first documented evidence of pulmonary fibrosis 
in 2003, so even arguably beyond the accepted latency period 
for the initial manifestation of the disease.  Hence, this is 
compelling evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  Moreover, the Board emphasizes 
that none of the post-service medical records contains a 
medical opinion concerning the etiology or date of onset of 
the veteran's pulmonary fibrosis.  In short, no medical 
evidence suggests this condition is related to service, to 
include asbestos exposure therein.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  So both the service and post-
service medical records provide highly probative evidence 
against the claim.

Overall, the medical evidence shows the veteran's pulmonary 
fibrosis was first diagnosed many years after service and has 
not been linked by competent medical evidence to service, to 
include asbestos exposure therein.  In addition to the 
medical evidence, the Board also has considered lay 
statements provided by the veteran.  Although he is competent 
to report his symptoms of difficulty breathing, etc., 
he is not competent to also attribute his respiratory 
symptoms to his military service, particularly in light of 
the fact that there is no evidence of asbestos exposure in 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for pulmonary fibrosis.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

Service connection for pulmonary fibrosis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


